DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 6-13 in the reply filed on 12/16/21 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden of search.  This is not found persuasive because the different groups are classified in different classes and subclasses and therefore would require extra areas of search.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-5 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and system, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/21.


Claim Objections
Claims 6-13 are objected to because of the following informalities:  claim 6 reads: “A method forming a composite structure, the method comprising…”. The phrasing of this statement is unclear. The examiner recommends amending the claim to read: “  A of forming a composite structure, the method comprising…”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (US 2015/0013883) in view of Bartel (US 9174393)
Regarding claim 6, Matsen teaches a method for forming a composite structure (paragraph 33) comprising expanding a bladder (figure 9 #828) in a stackup to force a plurality of braided thermoplastic members and a braided thermoplastic skin (830, 832 and 834) ( paragraphs 132-133). Matsen further teaches that the stackup is constrained via a dielectric ceramic die material (paragraphs 50, 57 and 63) embedded within a non-dielectric induction coils during expansion of the bladder and constraining of the non-dielectric material via the dielectric material during expansion of the bladder (paragraphs 137-143).
Matsen does not teach a plurality of bladders or that the thermoplastic members and skin are overbraided, 
It would have been obvious to one of ordinary skill in the art to include multiple bladder at any location where it was desired to apply and control pressure to the stackup as this would be a duplication of parts/steps and would not produce any new or unexpected results.
Bartel teaches that a thermoplastic can be overbraided (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Matsen such that the thermoplastic is overbraided as taught by Bartel as doing such increases the strength of the material makes it less susceptible to fatigue (column 1 lines 30-39).


Matsen does not teach a plurality of bladders or that the thermoplastic members and skin are overbraided, 
It would have been obvious to one of ordinary skill in the art to include multiple bladder at any location where it was desired to apply and control pressure to the stackup as this would be a duplication of parts/steps and would not produce any new or unexpected results.
Bartel teaches that a thermoplastic can be overbraided (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Matsen such that the thermoplastic is overbraided as taught by Bartel as doing such increases the strength of the material makes it less susceptible to fatigue (column 1 lines 30-39).


Matsen does not teach a plurality of bladders. 
It would have been obvious to one of ordinary skill in the art to include multiple bladder at any location where it was desired to apply and control pressure to the stackup as this would be a duplication of parts/steps and would not produce any new or unexpected results.

Regarding claim 9, the teachings of Matsen and Bartel are disclosed above. Matsen further teaches that the bladder is pressurized by an inert gas (paragraph 139) which is supplied by an inert gas supply (215).
Matsen does not teach that the gas is supplied through a plurality of tubes.
It would have been obvious to one of ordinary skill in the art that gas is supplied by a tube as it is known in the art the it comes from a supply to the bladder and therefore must have a delivery mechanism. The size and shape of the delivery mechanism, such as a tube, would not produce any new or unexpected results. It further would have been obvious to one of ordinary skill in the art to have multiple tubes and bladders to control the pressure of the bladder at any location and this duplication of parts would not produce any new or unexpected results.

Regarding claim 10, the teachings of Matsen and Bartel are disclosed above. Matsen further teaches compressing the stackup against an outer tooling (808, 810) 

Regarding claim 11, the teachings of Matsen and Bartel are disclosed above. Matsen further teaches expanding the bladder to tension the braided thermoplastic members via the expansion (paragraphs 137-143). It is noted that the expansion of the bladder would press on the thermoplastic members, thus creating tension since force is applied.
Matsen does not teach a plurality of bladders or that the thermoplastic members and skin are overbraided, 
It would have been obvious to one of ordinary skill in the art to include multiple bladder at any location where it was desired to apply and control pressure to the stackup as this would be a duplication of parts/steps and would not produce any new or unexpected results.
Bartel teaches that a thermoplastic can be overbraided (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Matsen such that the thermoplastic is overbraided as taught by Bartel as doing such increases the strength of the material makes it less susceptible to fatigue (column 1 lines 30-39).

Regarding claim 12, the teachings of Matsen and Bartel are disclosed above. Matsen further teaches expanding the bladder to tension the braided thermoplastic members via the expansion (paragraphs 137-143). It is noted that the expansion of the 
Matsen does not teach a plurality of bladders or that the thermoplastic members and skin are overbraided, 
It would have been obvious to one of ordinary skill in the art to include multiple bladder at any location where it was desired to apply and control pressure to the stackup as this would be a duplication of parts/steps and would not produce any new or unexpected results.
Bartel teaches that a thermoplastic can be overbraided (abstract).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Matsen such that the thermoplastic is overbraided as taught by Bartel as doing such increases the strength of the material makes it less susceptible to fatigue (column 1 lines 30-39).

	Regarding claim 13, the teachings of Matsen and Bartel are disclosed above. Matsen also teaches that the method is used to make a portion of an aircraft barrel section (as seen in figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748